Case 1:19-cv-01593-JEB Document 74-1 Filed 05/12/20 Page 1 of 2




      EXHIBIT


                      1A
                                 Case 1:19-cv-01593-JEB Document 74-1 Filed 05/12/20 Page 2 of 2
                                                                                                                                                                          Exhibit 1A


                  Pre-Injunction Count and Percentage of Parole Decisions
                                      1/13/16–1/31/19
                                                      Count                                                                          Percent
    Year              Granted              Denied       Not Reported Total Decisions                        Granted                  Denied                Not Reported
    2016                 173                   56             0            229                                 75.5%                   24.5%                     0.0%
    2017                  14                   64             1             78                                 17.7%                   81.0%                     1.3%
    2018                   2                 125              0            127                                  1.6%                   98.4%                     0.0%
    2019                   0                    3             0              3                                  0.0%                  100.0%                     0.0%
    Total                189                 248              1            437


Source: U.S. Immigration and Customs Enforcement, Redacted Credible Fear Reports provided under the Freedom of Information Act, 2019-ICLI-00010, 2016─2019

Note: Calculations were carried out with all available data but may not represent all parole decisions over the given period. Parole decisions are limited to where the DCO or
Field Office is reported as "NOL." No data for December 2017 were available. No data for June 2017 and October 2018 were reported for the New Orleans Field Office.
